Citation Nr: 1601872	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 1, 2012 for the award of service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970; he died in March 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which granted service connection for the cause of the Veteran's death, effective March 1, 2012.


FINDINGS OF FACT

1. The Veteran died in March 2012.  

2. The certificate of death states that the cause of death was congestive heart failure with other significant conditions contributing to death being hypertension and diabetes.

3. The appellant's claim for entitlement to service connection for the cause of the Veteran's death was received in August 2012.

4. March 1, 2012 is the earliest possible effective date for the benefit allowed by law.


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2012, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Significantly, however, in this case, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  In this regard, the Board notes that, once a claim is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

The appellant seeks an effective date prior to March 1, 2012 for the grant of service connection for the cause of the Veteran's death. 

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  

More clearly put by 38 C.F.R. § 3.400(c)(2), the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim.

In the current case, the facts are not in dispute, the Veteran died in March 2012.  Prior to his death the Veteran had not established service connection for any disability.  The certificate of death states that the cause of death was congestive heart failure with other significant conditions contributing to death being hypertension and diabetes.  The appellant's claim for entitlement to service connection for the cause of the Veteran's death was received in August 2012.  A May 2013 rating decision established service connection for the Veteran's cause of death, effective March 1, 2012.  The Regional Officer (RO) determined the Veteran had service in Thailand as a military police officer during a period in which exposure to an herbicide agent is conceded.  See M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  Service connection for diabetes mellitus, type II, is presumed for such veterans.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§  3.307(a)(6), 3.309(e).  The death certificate listed diabetes as a contributing fact in the Veteran's death.  Private medical records show the diabetes mellitus was type II.  Thus, service connection for the Veteran's cause of death was warranted as the Veteran's diabetes mellitus, type II, was incurred in service and contributed to the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a), (c)(1) (2015).  

A review of these facts shows the appellant filed her claim within a year of the Veteran's death; therefore, the effective date of the award of service connection for the cause of the Veteran's death is the first day of the month in which the veteran's death occurred.  In this case, that day is March 1, 2012, the date already assigned and the earliest possible effective date for the benefit allowed by law.

In conclusion, the Board would like to address the appellant's contentions in more detail.  On the appellant's May 2014 VA Form 9 and attached letter, she primarily argues that a review of the Veteran medical records back to the 1970s will show the he long suffered with mental health and Agent Orange related problems.  She goes on to note that Agent Orange related benefits should be paid back to 1996 and PTSD related benefits should be paid 1970.  Furthermore, she suggest the Veteran should not have been expected to file the appropriate claims for these disabilities or appropriate appeal for the denial of service connection for PTSD by the RO in October 2008 because these condition render him incapable of understanding how to do so.   

It appears from reading these statements the appellant has fundamentally misunderstood what is on appeal to the Board.  The claim before the Board is for entitlement to an effective date earlier than March 1, 2012 for the award of service connection for the Veteran's cause of death.  As to this claim, the date of the Veteran's death and the date the appellant filed the claim for service connection for the cause of death is dispositive of the issue.  The Board is sympathetic to the appellant's concerns that her husband, during his life time, may have suffered from conditions warranting service connection that he failed to fully pursue.  Nevertheless, the Board is bound to apply statutes and regulations as written and is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to an effective date earlier than March 1, 2012, for the grant of service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


